Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 1 of 39

   Confidential




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
    IRA KLEIMAN, as the personal representative    )
    of the Estate of David Kleiman, and W&K Info   )
    Defense Research, LLC,                         )      CASE NO.: 9:18-cv-80176-BB
                                                   )
           Plaintiffs,                             )
    v.                                             )
                                                   )
    CRAIG WRIGHT,                                  )
                                                   )
           Defendant.                              )
                                                   )
                                                   )
                                                   )




             REBUTTAL REPORT OF WILLIAM S. CHOI, PH.D.




                                         April 17, 2020
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 2 of 39

     Confidential




     I.       Introduction

               1.     I have been retained by Rivero Mestre LLP in the matter of Ira Kleiman

     and W&K Info Defense Research, LLC v. Craig Wright on behalf of Craig Wright to

     rebut Plaintiffs’ claim of damages as set out in the Second Amended Complaint, dated

     January 11, 2019 (“Complaint”) and certain sections of the Amended Expert Report of

     Andreas M. Antonopoulos, dated April 10, 2020 (“Antonopoulos Report”).1

               2.     Plaintiffs have not properly quantified damages, and they have not

     proffered a methodology that would allow the finder of fact to ascertain the reliability

     of their damages estimate. Plaintiffs have not explained how they determined which

     assets they are allegedly entitled to, or how they determined the value of these assets.

     The limited information provided by Plaintiffs suggests that they may have relied on

     Bitcoin values at around the time of the Complaint.                 Such an approach would

     overcompensate Plaintiffs because it ignores the significant risk of holding bitcoins.

     The Complaint and the Antonopoulos Report do not provide evidence to support the

     assertion that Plaintiffs would have continued to hold bitcoins through the date of the

     Complaint, and statements by Ira Kleiman do not reconcile with this proposition.

     Moreover, liquidating the assets claimed by Plaintiffs would likely require a sizable

     discount from observed market prices.




     1   Specifically, I have been asked to review paragraphs 80 through 87 of the Antonopoulos Report.



                                                      1
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 3 of 39

     Confidential


     II.   Qualifications

            3.    I am a Managing Director in the professional services firm AlixPartners,

     LLC (“AlixPartners”).     I have extensive experience in economic, financial, and

     statistical analyses, and over the course of my professional career, I have worked on

     issues relating to the assessment of economic damages and statistical methods,

     including on the issues of finance and statistics. I also have provided consulting

     services to large corporations, privately held companies, and the U.S. government,

     including on issues relating to econometrics, statistics, market structure, market share,

     pricing, and marketing.

            4.    With regards to statistical and econometric methods, I have been

     retained by the Securities and Exchange Commission and the Department of Justice

     to conduct statistical analysis to assist in their respective investigations of mortgage-

     related fraud resulting in some of the largest settlements in U.S. history. I also have

     testified on several matters related to finance and statistical methods.

            5.    I received my doctorate in economics from Duke University. I received

     from the same institution an M.A. in economics. I also received my M.A. in business

     economics with a concentration in managerial accounting from the University of

     California, Santa Barbara, and my B.S. in economics from the University of California,

     Riverside.   I have authored articles and given presentations related to market

     structure, game theory, licensing, structured finance, and econometrics. Exhibit 1 is

     my most recent curriculum vitae and includes my recent testimony.

            6.    AlixPartners is being compensated at the rate of $1,015 per hour for my

     work in this matter. I utilized a team of AlixPartners' personnel who worked under my



                                                 2
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 4 of 39

     Confidential


     direction. AlixPartners is being compensated for time incurred by other professionals

     who have supported my analysis in this matter at $420 to $830 per hour.

            7.     This report is a statement of opinions I expect to express in this matter

     and the basis and reasons for those opinions. In forming the opinions expressed in this

     report I relied upon my education, experience, and knowledge of the subjects discussed.

     I have also relied upon a number of documents and other materials, which are cited

     herein or listed in Exhibit 2. To the extent that additional information relevant to my

     analysis is made available, I maintain the right to update and supplement my opinions.




     III. Background

            8.     Plaintiffs allege Dr. Wright deprived them of hundreds of thousands of

     bitcoins and “valuable intellectual property rights of various blockchain technologies”

     (“Assets”).2 Bitcoin was introduced by Satoshi Nakamoto in October 2008, offering a

     currency3 that used no paper or metal but approximately 31,000 lines of code. A key

     innovation of Bitcoin was the introduction of the blockchain, which is, in simplest

     terms, a ledger of all Bitcoin transactions that is corroborated by a network of

     computers running Bitcoin software and is freely available to the public for inspection.

     Users can acquire bitcoins by validating transactions on the blockchain (“mining”) or

     by selling goods or services in exchange for bitcoins.          For example, bitcoins are




     2Complaint, ¶ 7.
     3I use the term currency to refer to “any commodity [that] is capable of being used as a medium
     of exchange.” See Gregory, C.A. “Currencies” in The New Palgrave Dictionary of Economics, 3rd.
     ed. Palgrave McMillan, 2018 p. 2538.




                                                   3
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 5 of 39

     Confidential


     commonly traded for conventional currencies at exchanges such as Bitstamp, Coinbase,

     and Kraken.4 The first such exchange was opened in March 2010.5

            9.    According to Plaintiffs, Dr. Wright and David Kleiman “were involved in

     Bitcoin from its inception and, together, had accumulated a vast wealth of bitcoins from

     2009 through 2013.”6 Following David Kleiman’s death on April 26, 2013, Plaintiffs

     assert that Dr. Wright “took sole ownership/control” of intellectual property assets7 and

     at least 300,000 bitcoins8 that belonged to David Kleiman and should have accrued to

     his estate. Plaintiffs also assert that the Assets include bitcoins mined through W&K

     from 2011.9 According to Plaintiffs, “these bitcoins could number around ~1,100,111

     [sic].”10 They further assert that the value of these bitcoins and their forked assets is

     approximately $11.4 billion, “though at their peak in December 2017” their “worth” was

     approximately $27.3 billion according to Plaintiffs.11 Mr. Antonopoulos states that the

     value of bitcoins was approximately $7,400 per BTC on December 3, 2019.12 He further

     states that owners of Bitcoin funds recorded on the blockchain prior to a “hard fork”

     also “own coins on both forks” and that “at least 3 forks have significant market value

     and liquidity,” specifically Bitcoin Cash (BCH), Bitcoin Satoshi Vision (BSV), and


     4 Bitcoin.org. “Bitcoin Exchanges.”
     https://bitcoin.org/en/exchanges
     5 Sedgwick, Kai. “Bitcoin History Part 6: The First Bitcoin Exchange.” Bitcoin.com.

     December 25, 2018.
     https://news.bitcoin.com/bitcoin-history-part-6-the-first-bitcoin-exchange/
     6 Complaint, ¶ 10.

     7 Complaint, ¶ 95.

     8 Complaint, ¶ 112.

     9 Complaint, ¶¶ 68, 113.

     10 Complaint, ¶ 114.

     11 Complaint, ¶ 114.

     12 Antonopoulos Report, ¶ 87.




                                                 4
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 6 of 39

     Confidential


     Bitcoin Gold (BTG).13 Mr. Antonopoulos also provides the prices for these forked coins

     on December 3, 2019,14 but he does not clarify what, if any, role these prices play in

     Plaintiffs’ damages estimate.




     IV. Plaintiffs’ Claim of Damages

               10.   I understand access to and control of the bitcoins at issue requires private

     keys or other proof of ownership. Without the corresponding private keys or some other

     method of gaining and exerting control over the bitcoins – for example, if the keys and

     ownership records have been lost, deleted, or are otherwise inaccessible – it is my

     understanding that the bitcoins associated with these keys cannot be used in

     transactions and cannot be transferred to other individuals.

               11.   It is my understanding that the existence and accessibility of the private

     keys for the bitcoins at issue are a matter of dispute. I also understand that the parties

     have not located or identified any private keys or even ownership records of any bitcoin

     related to a specific group of public addresses that were in the possession of or

     controlled by David Kleiman.          I have been informed that Ira Kleiman deleted,

     overwrote, or otherwise cannot recover or access certain data stored on computer

     devices or external drives left behind by David Kleiman. If the only copies of David

     Kleiman’s private keys or other records of ownership were among this lost data and

     cannot be recovered, my understanding is any associated bitcoins can no longer be

     accessed, and Dr. Wright’s alleged actions described in the Complaint would not have



     13   Antonopoulos Report, ¶¶ 81-87
     14   Antonopoulos Report, ¶ 87.



                                                    5
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 7 of 39

     Confidential


     resulted in damages to Plaintiffs. Plaintiffs do not address this issue in the Complaint

     or in the Antonopoulos Report. If there were a mechanism to access the bitcoins

     through alternative means, such as through a court order, the damages calculation

     should take into account costs occasioned by Ira Kleiman’s actions. The discussion

     below assumes the bitcoins in dispute are accessible and can be controlled, and that

     they have been so throughout, including at the time of David Kleiman’s death.

            12.    Plaintiffs allege that, “on or about April 2013 through the present day,

     [Dr. Wright] converted to his own use, bitcoins, forked assets, and intellectual

     properties that was [sic] then the property of and owned by, the estate [of Dave

     Kleiman] and/or W&K.”15 They further assert that “the property was worth between

     ~$201,728,340.04 and $27,332,125,781.68 during the time Defendant has had

     possession over it”16 and demand compensation for “damages in the amount of at least

     $11,427,755,048.02 and/or return of the wrongfully converted bitcoins with their forked

     assets.”17

            13.    Plaintiffs do not clarify how they arrived at this estimate of damages of

     approximately $11.4 billion other than stating that this is the value of the

     approximately 1.1 million bitcoins and their forked assets. Nor do Plaintiffs consider

     the costs that were incurred in acquiring the Assets and how such costs should be

     apportioned. Plaintiffs also have not considered how the bitcoins should be allocated

     between the alleged members of the partnership.




     15 Complaint ¶ 171.
     16 Complaint ¶ 172.
     17 Complaint ¶ 172.




                                                 6
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 8 of 39

     Confidential


               14.   Plaintiffs do not clarify how they arrived at their claim of approximately

     1.1 million bitcoins. I understand the company controlled by Dr. Wright had mined

     approximately 800,000 bitcoins from 2009 to mid-2010, which Plaintiffs allege have

     been misappropriated, and he has produced a list of the public addresses associated

     with these bitcoins.18 I also understand public records of the Bitcoin ledger indicate

     that the mined coins on this list were all mined in 2009 and 2010, which preceded the

     incorporation of W&K in 2011.19         Accordingly, it is my understanding that these

     bitcoins are exclusive of the approximately 1.1 million bitcoins claimed by Plaintiffs.

               15.   The damages claim of $11.4 billion corresponds to approximately $10,387

     for each asserted bitcoin. The average price per BTC, measured in the USD/BTC

     exchange rate, did not reach this level until November 29, 2017.




     18   DEF_01586024.
     19   Complaint, ¶ 2.




                                                   7
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 9 of 39

     Confidential


                                                                                                   USD per BTC




                            20,000
                                                                                          December 1, 2017




                            15,000
                            10,000
                            5,000
                            0




                            Jul 2017                                        Oct 2017                     Jan 2018                    Apr 2018                 Jul 2018
                                          Source: bitcoinaverage.com




     As the figure below illustrates, bitcoin prices in recent years have been significantly

     higher than the average price of $131.75 per BTC on April 26, 2013, the date of David

     Kleiman’s death.20

                                                                                                   USD per BTC
                                     20,000




                                                                                                               20,000




                                                                                        April 26, 2013                        December 1, 2017
                                     15,000




                                                                                                               15,000
                                     10,000




                                                                                                               10,000
                                     5,000




                                                                                                               5,000
                                     0




                                                                                                               0




                                     Jul 2012            Oct 2012          Jan 2013    Apr 2013     Jul 2013   Jul 2017   Oct 2017     Jan 2018   Apr 2018   Jul 2018
                                              Source: bitcoinaverage.com




     20   Bitcoinaverage.com.



                                                                                                           8
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 10 of 39

      Confidential


      V.    Economic Analysis of Plaintiffs’ Claim of Damages

      A.    Damages are to be Calculated at the Time of Harm

             16.   Plaintiffs have not set out their methodology for quantifying the alleged

      harm. The Complaint contains no explanation or supporting documentation describing

      how Plaintiffs arrived at their estimate of approximately 1.1 million bitcoins, nor do

      they identify the forked assets over which they claim ownership.21 Moreover, Plaintiffs

      have not provided an explanation for how they determined the value of the still

      unclearly identified assets over which they claim ownership. Accordingly, the available

      information does not allow the finder of fact to assess the reasonableness, accuracy, or

      reliability of Plaintiffs’ damages calculation.     The only numbers relating to the

      quantum of damages contained in the Complaint refer to the number of bitcoins, the

      alleged value of the bitcoins and forked assets at different points in time, and the

      claimed harm.22

             17.   The Complaint does not provide any detail on how the Assets were

      valued, including, for example, the value of individual bitcoins. The Antonopoulos

      Report cites prices for Bitcoin Core (BTC), Bitcoin Cash (BCH), Bitcoin Satoshi Vision

      (BSV), and Bitcoin Gold (BTG).23 However, these prices correspond to December 3,

      2019, which is considerably later than the date of the Complaint. The Antonopoulos




      21 The wording of the Complaint suggests that at least some of the 1.1 million bitcoins were
      personally owned by the Defendant: “Dave and Craig owned and controlled approximately
      1,100,111 bitcoins (either together personally or through their shared interest in W&K).”
      (Complaint, ¶ 79)
      22 Complaint, ¶ 114.

      23 Antonopoulos Report, ¶ 87.




                                                   9
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 11 of 39

      Confidential


      Report does not provide a damages estimate based on these prices that might shed light

      on the damages methodology employed by Plaintiffs.

             18.    Plaintiffs’ approach to quantifying the alleged harm appears to rely on

      the value of bitcoins at or near the date of the Complaint.24          Such an approach

      substantially overcompensates Plaintiffs as it “[awards the plaintiff] with all the

      benefits of a successful project without the plaintiff’s need to assume the project risk.”25

      Plaintiffs have put forward an opportunistic approach that allows them to realize the

      benefit of the increased prices in bitcoins without having borne any of the risk of

      holding bitcoins over a long period of time.26 That bitcoin prices would increase after

      April 2013 was not a foregone conclusion at the time. The alleged violation “did not

      merely deprive the plaintiff of the stream of returns that would have accompanied the

      asset. It also relieved the plaintiff of the uncertainty surrounding that stream. To use

      hindsight is to ignore the latter effect.”27

             19.    Plaintiffs’ damages claim ignores the risk of holding bitcoins over time.

      The table below shows summary statistics for bitcoin prices by calendar year.28




      24 Complaint, ¶¶ 114, 172.
      25 Evans, Elizabeth A. and Roman L. Weil. “Ex Ante versus Ex Post Damages Calculations,” in
      Litigation Service Handbook: The Role of the Financial Expert, 6th ed. Roman L. Weil, Daniel
      G. Lentz and Elizabeth A. Evans (eds.) 2017. p. 5.6.
      26 Allen, Mark A., Robert E. Hall, and Victoria A. Lazear. “Reference Guide on Estimation of

      Economic Losses in Damages Awards,” in Reference Manual on Scientific Evidence, 3rd Edition,
      Federal Judicial Center, 2011, pp. 461-462.
      27 Fisher, Franklin and Craig Romaine (1990). “Janis Joplin’s Yearbook and the Theory of

      Damages.” Journal of Accounting, Auditing, and Finance, 5(1), 145–157 at 154.
      28 The data covers the period from July 17, 2010 to April 3, 2020.




                                                     10
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 12 of 39

      Confidential


                                                 BTC per USD
                                                  Average       Std. Deviation

                                2010       $          0.14      $        0.09
                                2011                  5.43               5.42
                                2012                  8.25               3.19
                                2013                193.31             249.42
                                2014                527.01             146.27
                                2015                273.68              58.78
                                2016                569.40             138.29
                                2017              3,963.73           3,965.04
                                2018              7,547.86           2,396.80
                                2019              7,367.46           2,642.41
                                2020              8,225.93           1,430.48

                              Source: bitcoinaverage.com



      The average bitcoin price in 2013 was $193, compared to annual averages between

      $3,964 and $7,548 for calendar years 2017 to 2019, the period on which Plaintiffs’

      valuations of the bitcoins appear to be based. Moreover, prices have varied widely, as

      illustrated by the standard deviation.29 Bitcoin prices were most volatile relative to the

      average price level in 2013.

             20.    To realize the value Plaintiffs appear to claim in their damages

      calculation would have required them to hold the contested bitcoins for several years.

      Financially, this would have been equivalent to holding a risky asset. Bitcoin returns

      have historically been markedly more volatile than alternative stores of value and

      investments, such as gold and the S&P 500 index, as evidenced in the figure below.30



      29 The standard deviation is a common measure of the dispersion of a set of data and gives an
      indication of how closely or widely the data are spread out around their average. The standard
      deviation can be interpreted as having the same unit of measurement as the average, so in 2013,
      the price of bitcoins had a standard deviation of $249.42.
      30 I use the S&P 500, a commonly used composite index for US equities, and gold, a commonly

      used hedge for macroeconomic volatility. Both are assets widely held in long-term investors’
      portfolios.



                                                           11
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 13 of 39

      Confidential




             21.   The table below compares the volatility of daily returns on bitcoins to

      gold and the S&P 500 index by calendar year.

                     Standard Deviation of Daily Return, BTC vs Other Assets
                                       Bitcoin                 Gold       S&P 500

                        2010                  8.88%               0.89%        0.91%
                        2011                  7.96%               1.26%        1.48%
                        2012                  3.16%               0.92%        0.80%
                        2013                  7.56%               1.33%        0.70%
                        2014                  3.26%               0.91%        0.72%
                        2015                  2.99%               0.86%        0.98%
                        2016                  1.96%               0.98%        0.82%
                        2017                  3.97%               0.63%        0.42%
                        2018                  3.66%               0.61%        1.07%
                        2019                  2.92%               0.71%        0.79%
                        2020                  4.06%               1.45%        3.56%

                      Sources: bitcoinaverage.com, Bloomberg



      Bitcoin returns have been markedly more volatile than these other assets throughout

      the existence of Bitcoin. The only period in which returns for either of the other assets

      approached the degree of volatility exhibited by bitcoin prices was Q1 2020, which




                                                          12
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 14 of 39

      Confidential


      includes the recent collapse of the equities market precipitated by the unprecedented

      economic consequences from the COVID-19 pandemic.

             22.    The relationship between a security’s expected return and the risk

      associated with it, or its risk-return tradeoff, is related to the observation that although

      investors desire higher returns, they are also risk averse, i.e., they dislike uncertainty

      about future outcomes.31 As a consequence, in a market with freely traded securities,

      a security with a higher risk will, in equilibrium, have a higher expected return.32

             23.    An article published by the Chicago Federal Reserve in 2013 noted the

      unconventional uses of bitcoin, including as a “speculative investment opportunity”:

                     So far, the uses of bitcoin as a medium of exchange appear
                     limited, particularly if one excludes illegal activities. It
                     has been used as a means to transfer funds outside of
                     traditional and regulated channels and, presumably, as a
                     speculative investment opportunity. People bet on bitcoin
                     because it may develop into a full-fledged currency. Some
                     of bitcoin’s features make it less convenient than existing
                     currencies and payment systems, particularly for those
                     who have no strong desire to avoid them in the first place.
                     [Emphasis added]33

             24.    In December 2013, Bank of America considered “Bitcoin’s role as a store

      of value [to be] seriously compromised by its elevated price volatility,” and that “the

      quality of Bitcoin exchange security, where consumers exchange dollars for Bitcoins




      31 Berk, Jonathan and Peter DeMarzo. Corporate Finance, 3rd ed., Pearson, 2014, pp. 85-86.
      32 Otherwise, investors would switch away from that security in favor of other assets that offer
      a more favorable risk/reward ratio, until reduced demand for the security has driven its price
      down to a point where its expected return is in line with similarly risky securities. See Berk,
      Jonathan and Peter DeMarzo, Corporate Finance, 3rd ed., Pearson, 2014, pp. 70-71, 86-87.
      33 Velde, François. “Bitcoin: A Primer.” Chicago Fed Letter, No. 317, December 2013.

      https://www.chicagofed.org/publications/chicago-fed-letter/2013/december-317




                                                    13
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 15 of 39

      Confidential


      (and vice versa) is suspect.”34 Around the same time, The Wall Street Journal noted

      that “if [Bitcoin is] an asset class, it’s an incredibly volatile one. … investors shouldn’t

      treat it as they would a normal asset class at all and instead think of it as … one that

      pays off only if an extremely unlikely event occurs.”35

             25.   The    SEC    issued   an   investor      alert   about   Bitcoin   and   other

      cryptocurrencies in May 2014, noting that “Bitcoin does not have an established track

      record of credibility and trust.”36 The SEC advised that “investments involving Bitcoin

      present unique risks” such as a history of volatility, lack of government regulation and

      protection, which “may limit [an investor’s] recovery in the event of fraud or theft,” and

      security concerns arising from the risk of “fraud, technical glitches, hackers or

      malware.”37

             26.   In light of the risks associated with holding bitcoins, it is not evident that

      Plaintiffs would have held the asserted bitcoins until 2018. Holding bitcoins, especially

      the number of bitcoins claimed by Plaintiffs, would require a significant tolerance for

      risk. Neither the Complaint nor the Antonopoulos report provides any evidence that

      Plaintiffs had a tolerance for such a degree of risk.

             27.   Bitcoin prices in early April 2013 were already high by historical

      standards, as shown in the figure below.




      34Bank of America Merrill Lynch. “Bitcoin: a first assessment.” December 5, 2013.
      35Light, Joe. “Should You Invest in Bitcoin?” The Wall Street Journal, November 23, 2013.
      36 U.S. Securities and Exchange Commission. “Investor Alert: Bitcoin and Other Virtual

      Currency-related Investments.” May 7, 2014.
      https://www.sec.gov/oiea/investor-alerts-bulletins/investoralertsia_bitcoin.html
      37 U.S. Securities and Exchange Commission. “Investor Alert: Bitcoin and Other Virtual

      Currency-related Investments.” May 7, 2014.
      https://www.sec.gov/oiea/investor-alerts-bulletins/investoralertsia_bitcoin.html



                                                   14
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 16 of 39

      Confidential


                                                               USD per BTC
                                                                                   April 26, 2013




                            200
                            150
                            100
                            50
                            0




                                                Jan 2011         Jan 2012    Jan 2013
                                  Source: bitcoinaverage.com




      It is a speculative proposition that Plaintiffs would have continued to hold onto the

      approximately 1.1 million bitcoins through date of the Complaint (i.e., a duration of

      approximately five years). Emails from Ira Kleiman to Dr. Wright are consistent with

      a desire to liquidate at least part of Bitcoin investment sooner rather than later:

                 x “Dave would prefer to lock in secured gains that have already been
                    made.”38

                 x “I am open to arranging distribution of 10 million a year for 3 years, but
                    not through a new untested business that you just stated ‘worst case
                    scenarios [sic] 4 million’.”39

                 x “Look where it got Dave by holding on for too long.”40

                 x “Timing is Everything.”41

                 x “I told you, I don't want to end up on the same sword as Dave. He had
                    faith. It doesn't always pan out.” 42




      38 Complaint, Exhibit 20, pp. 13-14.
      39 Ibid, p. 13.
      40 Ibid, p. 11.

      41 Ibid.

      42 Ibid.




                                                                 15
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 17 of 39

      Confidential


                  x “But that doesn't mean something shouldn't be taken off the table. Just
                     like trading stocks, you have to know when to take a profit and let the
                     rest ride. No need for all eggs in one basket.”43

             28.    Accordingly, the disputed assets should be valued at the time of the

      alleged infringement, which I understand to be April 26, 2013. This valuation should

      be based on the dollar amount that the holder of the disputed bitcoins would have been

      able to obtain from liquidating them at that point in time.



      B.    Bitcoin in April 2013

             29.    The first recorded transaction of dollars for bitcoins took place in 2009.

      The value of bitcoins for the initial transaction was determined on the basis of the

      electricity cost for generating a coin, resulting in the exchange of $5.02 for 5,050

      bitcoins.44 Since then, a variety of exchanges have been created to provide more formal

      markets that allow users to buy and sell bitcoins for traditional currencies. In April

      2013, the largest such exchange was Mt. Gox, which accounted for roughly 70% of trade

      volume.45

             30.    Consistent with the discussion above, bitcoin returns were highly volatile

      in April 2013 and an investor, at that time, could have potentially experienced large

      gains or large losses during this period.




      43 Ibid, p. 10.
      44 Popper, Nathaniel. Digital Gold. Harper, 2015, p. 38.
      45 Gandal, Neil, J.T. Hamrick, Tyler Moore, and Tali Oberman. “Price manipulation in the

      Bitcoin ecosystem.” Journal of Monetary Economics (95), May 2018, Appendix A.



                                                  16
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 18 of 39

      Confidential


                            Daily Return, BTC vs Other Assets (April 2013)
                                                                    Average          Std. Deviation

                                       Bitcoin                           2.59%                     15.50%
                                       Gold                             -0.33%                      2.51%
                                       S&P 500                           0.09%                      0.89%

                                       Sources: bitcoinaverage.com, Bloomberg



             31.    The price per BTC on April 26, 2013, according to Bitcoinaverage.com,

      was $131.75.46

                                                                       USD per BTC
                                                                                                   April 26, 2013
                            250
                            200
                            150
                            100
                            50




                             April 1                      April 8        April 15       April 22               April 29
                                  Source: bitcoinaverage.com




      However, Plaintiffs have not shown that they would have been able to sell the

      approximately 1.1 million bitcoins that they claim at observed market prices. That is,

      they have not shown that they would have been able to obtain, e.g., $131.75 for each of

      the approximately 1.1 million bitcoins that they claim if they had sold them on or

      around April 26, 2013.

             32.    First, prices may vary depending on which exchange coins are sold.

      Contrary to other assets, such as equities, “bitcoin prices behave differently across


      46The methodology for calculating the average price is described at
      https://bitcoinaverage.com/en/methodology.



                                                                          17
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 19 of 39

      Confidential


      markets; not all exchanges adhere to the law of one price (LOOP) – the theory that

      identical goods should sell for identical prices after trade costs are taken into

      consideration.”47

             33.    In addition, past examples of Bitcoin price manipulation suggest that

      selling a large number of bitcoins such as those claimed by Plaintiffs will exert

      downward pressure on bitcoin prices and is highly likely to result in a sizable reduction

      in prices. For instance, bots were found to have engaged in fraudulent transactions to

      purchase large quantities of Bitcoin on Mt. Gox in 2013. A study of the transaction

      data from Mt. Gox concluded that this “was the likely cause of the massive spike in the

      USD/BTC exchange rate in which the rate rose from around 150 to over 1,000 in just

      two months in late 2013,” and that “price manipulation remains quite feasible today.”48

      A study of the more recent increase in bitcoin prices between March 2017 and March

      2018 suggests that “about half of that increase was due to the influence of a

      manipulation scheme.”49

             34.    In light of the evidence that Bitcoin markets are susceptible to price

      manipulation, any valuation of the Assets would need to address the possibility that a

      liquidation of the Assets would have yielded prices below those observed in the market.

      As I discuss below, empirical evidence has repeatedly shown that the magnitude of an


      47 Pieters, Gina and Sofia Vivanco. “Financial Regulations and Price Inconsistencies across
      Bitcoin Markets.” Federal Reserve Bank of Dallas Globalization and Monetary Policy Institute.
      Working Paper No. 293, December 2016.
      48 Gandal, Neil, J. T. Hamrick, Tyler Moore, and Tali Oberman. “Price manipulation in the

      Bitcoin ecosystem.” Journal of Monetary Economics 95 (2018): 86-96.
      49 Vigna, Paul. “Large Bitcoin Player Manipulated Price Sharply Higher, Study Says.” The Wall

      Street Journal, 4 November 2019.
      https://www.wsj.com/articles/large-bitcoin-player-manipulated-price-sharply-higher-study-
      says-11572863400



                                                   18
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 20 of 39

      Confidential


      asset sale can significantly reduce the price that the seller is able to command for the

      asset. Neither the Complaint nor the Antonopoulos Report consider this issue.




      VI. Impact of Liquidating a Large Number of Coins

              35.   Plaintiffs claim they are entitled to approximately 1.1 million bitcoins.50

      The total number of bitcoins in existence by April 26, 2013 was approximately 11.1

      million.51 Accordingly, Plaintiffs’ claim of approximately 1.1 million bitcoins represents

      approximately 10% of the potentially available bitcoins at the time.52 Moreover, it

      represents 992% of the average daily trading volume of coins in the 90 days prior to the

      estimation date and 11% of the total trading volume over this period.53

              36.   Mr. Antonopoulos testified that prices for cryptocurrencies listed on sites

      such as coincap.io give “some information about the potential market value of those

      currencies” (emphasis added).54 He further clarified that he did not know “whether the

      value that is seen on those listings can be realized immediately,”55 and that the value

      obtained from liquidating a million BTC depended “on a number of factors,” specifically

      “liquidity in the market.”56        He also indicated that “someone has to have an

      understanding of how markets work and how market price lists on these sites work in



      50 Complaint, ¶¶ 114, 172.
      51 Blockchain.com. “Total Circulating Bitcoin.”
      https://www.blockchain.com/charts/total-bitcoins
      52 The actual share may have been higher, depending on whether any owners were unable to

      exert control over their bitcoins at the time, for example if they had lost required private keys.
      53 Daily worldwide volume data from www.bitcoinaverage.com.

      54 Deposition of Andreas Antonopoulos, January 7, 2020, p. 245:16-19.

      55 Antonopoulos deposition, p. 246:15-23.

      56 Antonopoulos deposition, p. 246:25-247:14.




                                                     19
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 21 of 39

      Confidential


      other words to draw conclusions about the potential realizable value of Bitcoin that

      they hold.”57 Mr. Antonopoulos also testified that he had not carried out any analyses

      to determine the “realizable value” of the Assets.58 His opinion on realizable value –

      which Mr. Antonopoulos has not, to my knowledge, put forward yet – is based on his

      personal experience with market trading and advising exchanges,59 but he has not

      indicated whether he has experience with transactions of the magnitude implied by the

      Assets.

             37.    As I discuss below, historical prices reported by exchanges are unlikely

      to provide a reliable measure of the realizable value for the Assets. Comparatively

      small transactions on the blockchain have had a sizable effect on Bitcoin prices, and

      the lack of liquidity in Bitcoin markets further undermines the credibility of prices on

      Bitcoin exchanges as a measure of the realizable value of the Assets. Evidence from

      markets for other assets also indicate that liquidating approximately 1.1m bitcoins is

      going to require a discount on prices recorded on exchanges.



      A.    Comparatively Small Transactions Have Reduced Bitcoin Prices

             38.    History suggests that the USD/BTC exchange rate can be appreciably

      affected by sell orders that are small compared to the claimed bitcoins. Several sell-off

      events in bitcoin exchanges representing significantly smaller proportions of total coins

      outstanding have had notable effects on bitcoin prices. Such events were forewarned

      in November 2013, when a transaction of 194,993 bitcoin was sufficiently large and


      57 Antonopoulos deposition, p. 246:6-10.
      58 Antonopoulos deposition, p. 249:10-15.
      59 Antonopoulos deposition, p. 249:10-15.




                                                  20
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 22 of 39

      Confidential


      unusual to draw attention.60       The transaction was not in exchange “for any fiat

      currency… that we know of. ‘Dumping’ such a large amount at once would probably

      have a negative impact on bitcoin’s value.”61

                         a. On August 14, 2014, one sale order of 500 bitcoins on the
                             Bitstamp exchange was identified as the primary catalyst of an
                             approximate 10% drop in price over the course of the day.62

                         b. In September 2016, when the sale of “a few hundred” bitcoins by
                             a single trader triggered a sell-off and price decrease of more than
                             5% within less than one hour, as a result of “low trading volume
                             and speculation, bitcoin prices have become vulnerable to the
                             point where either a single buyer or one, large transaction can
                             trigger sizable shifts.”63

                         c. In May 2019, a large sell order of approximately 5,000 bitcoins
                             “crashed the price of the cryptocurrency by over 10%.”64
                             Bitstamp, the exchange on which the order was placed, later
                             confirmed that “a large sell order was executed on our BTC/USD
                             pair today, strongly impacting the order book. Our system
                             behaved as designed, processing and fulfilling the client’s order
                             as it was received.”65


      60  Southurst, Jon. “194,993 BTC transaction worth $147 Million sparks mystery and
      speculation.” Coindesk.com. November 23, 2013, updated September 10, 2014.
      https://www.coindesk.com/194993-btc-transaction-147m-mystery-and-speculation
      61 Southurst, Jon. “194,993 BTC transaction worth $147 Million sparks mystery and

      speculation.” Coindesk.com. November 23, 2013, updated September 10, 2014.
      62 Rizzo, Pete. “Did Margin Trading Crash the Price of Bitcoin?” Coindesk.com. August 15, 2014,

      updated October 28, 2015.
      https://www.coindesk.com/margin-trading-crash-price-bitcoin
      63 Bovaird, Charles. “On High Seas of Bitcoin Trading, Whales Still Make Waves.”

      Coindesk.com. September 14, 2016, updated September 15, 2016.
      https://www.coindesk.com/high-seas-bitcoin-trading-whales-still-make-waves
      64 Williams-Grut, Oscar. “A ‘whale’ selling bitcoin crashed the price by $1,000.” Yahoo Finance,

      May 17, 2019.
      https://finance.yahoo.com/news/why-bitcoin-price-crashed-friday-may-17-bitstamp-whale-
      141622639.html
      65 @Bitstamp, “1/2: A large sell order was executed on our BTC/USD pair today, strongly

      impacting the order book. Our system behaved as designed, processing and fulfilling the client’s
      order as it was received.” 4.03AM, May 17, 2019.
      https://twitter.com/Bitstamp/status/1129311518091300864, retrieved: 8 April 2020




                                                    21
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 23 of 39

      Confidential


                           d. Most recently, the liquidation of 13,000 bitcoins in March 2020 by
                               traders controlling a suspected China-based Ponzi scheme caused
                               a 10% single-day price decline.66

             39.   Given that Plaintiffs’ claimed 1.1 million bitcoin comprised a significant

      proportion of the total number of bitcoins in existence as of April 2013, a

      contemporaneous fair-value estimate of this position must take into consideration the

      but-for effect that a sale of such magnitude would have on the dollar price for bitcoins.

      There is a strong possibility that a liquidation of the approximately 1.1 million bitcoins

      would have been affected by price reductions analogous to those described above.

      Considering the much larger position that 1.1 million bitcoins represent, there is a

      strong possibility that liquidating them would have caused price reductions of at least

      as much as the examples described above.



      B.    Large Scale Sales of Financial Assets Lead to Price Reductions

             40.   As the examples above illustrate, even transactions that are small

      compared to the approximately 1.1 million bitcoins claimed by Plaintiffs can affect

      bitcoin prices. I understand a sale of a magnitude comparable to the Assets has never

      been undertaken, and I have not been presented evidence that supports the position

      that a buyer existed for the entire 1.1 million bitcoins, or a sizable portion thereof, at

      prevailing prices.




      66Omkar, Godbole. “Bitcoin’s Sharp Price Drop May Have Been Prompted by $120M Scam Sell-
      off.” March 9, 2020, updated March 9, 2020.
      https://www.coindesk.com/bitcoins-sharp-price-drop-may-have-been-prompted-by-100m-scam-
      selloff



                                                    22
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 24 of 39

      Confidential


               41.   The evidence in markets for similar assets indicates that selling a large

      volume of bitcoins as a block would likely have commanded a “blockage discount.” The

      effect of a large “block” sale of an asset “is a function of limited marketability;

      specifically, it applies when the block of property is so large that placing it on the

      market would cause a depression in the price of the property.”67

               42.   The negative effect on price of such blockage sales is well-documented in

      the finance literature, even in large, liquid markets with strong regulatory oversight

      and high degrees of transparency, such as the New York Stock Exchange (“NYSE”).68

      For example, Keim and Madhavan (1996) studied 4,688 seller-initiated block trades on

      the NYSE, AMEX, and NASDAQ markets and found an average permanent price

      impact of -9.08% among the largest quintile of blocks (those representing 0.82% to

      7.86% of shares outstanding) when measured as the cumulative market-adjusted price

      change between the 22nd day preceding the trade and the close of the following trading

      day.69

               43.   In determining fair value, various methodologies exist for the

      determination of an appropriate “blockage discount” taken from the market price as of

      a specific valuation date. These include, for example, searching historical transaction


      67 Pratt, Shannon P. Valuing a Business, 5th ed., McGraw-Hill (2008), p. 466.
      68 See, e.g., Kraus, Alan and Hans R. Stoll. “Price Impacts of Block Trading on the New York

      Stock Exchange.” Journal of Finance, 27:3 (1972).
      Holthausen, Robert W., Richard W. Leftwich and David Mayers. “The Effect of Large Block
      Transactions on Security Prices: A Cross-Sectional Analysis.” Journal of Financial Economics,
      19:2 (1987).
      Easley, David and Maureen O’Hara. “Price, Trade Size, and Information in Securities Markets.”
      Journal of Financial Economics, 19 (1987).
      69 Keim, Donald B. and Ananth Madhavan. “The Upstairs Market for Large-Block Transactions:

      Analysis and Measurement of Price Effects.” Review of Financial Studies, 9:1 (1996).




                                                   23
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 25 of 39

      Confidential


      databases of secondary public offerings and/or private placements and determining the

      typical discount from prevailing market value that sellers faced when implementing

      such transactions resulting from, but not limited to, investment banking fees, other

      professional expenses, and the general compensation for various risks assumed by the

      buying party.70 Often, the approach taken assumes that the asset block would not be

      sold into the market at once but rather “dribbled-out” over an extended (often multi-

      year) period in order to avoid the negative price effects of block trades discussed above.

      A proxy commonly used to quantify this discount considers the average discount on

      sales of restricted stock in secondary markets, in which the restricted stockholders

      would otherwise be subject to dribble-out sales restrictions over multi-year periods.

      Multiple prior studies have documented discounts, with averages ranging from 13% to

      as much as 45%.71

             44.   The market for gold also provides examples of how relatively large

      individual sales are accompanied by lower prices. Since 1968, when the major central

      banks began the process of unpegging their currencies to gold, they and their associated

      treasury departments have occasionally sold off varying portions of their gold reserves

      through various mechanisms, including auctions.72 Public announcements of such

      sales are often followed by sharp, short-term decreases in the price of gold.




      70 Wilhoite, Charles A. and Aaron M. Rotkowski. “Fair Market Value and Blockage Discounts:
      When the Market Doesn’t Give You the Answer.” Willamette Valuation Analysis Insights
      (Autumn 2014).
      71 Pratt (2008), pp. 419-430.

      72 Salant, Stephen W. and Dale W. Henderson, “Market Anticipations of Government Policies

      and the Price of Gold,” The Journal of Political Economy, 86:4 (1978).




                                                  24
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 26 of 39

      Confidential


             45.   One such event occurred on May 7, 1999, when the U.K. Treasury

      announced its intention to reduce the portion of its foreign exchange reserves held as

      gold from 715 tons to approximately 300 tons through a series of auctions.73 The

      announcement specified that it would sell 25 tons in each of five auctions held every

      other month during 1999 and 2000, with the initial auction two months later on July

      6, 1999, and more auctions to follow. In all, the U.K. Treasury sold approximately 395

      tons of gold in 17 separate auctions between July 1999 and March 2002.74 The price of

      gold fell by more than 10% in dollar terms, from approximately $290 to $260 per ounce,

      during the month following the May 7, 1999, announcement.75 Of the approximate

      140,000-ton stock of gold in existence globally as of January 2001, 33,500 tons (24%)

      were held by central banks and various international financial institutions as reserves,

      and the global stock added 2,600 tons annually through additional mining.76 Although

      the 395 tons sold in the auctions represented only 0.3% of the extant worldwide gold

      stock and 1.2% of institutional and government-held reserves, the announcement

      precipitated a 10% gold price decrease.




      73 HM Treasury. “Review of the sale of part of the UK gold reserves.” Summary Document,
      October 2002, p. 8.
      Wetherilt, Anne Vila and Graham Young, “An Analysis of the UK Gold Auctions: 1999-2002,”
      Bank of England Quarterly Bulletin, Summer 2003, p.188.
      74 Wetherilt and Young (2003), p. 188.

      75 Brummer, Alex and Mark Atkinson. “Bank Governor in Clash Over Gold Sale.” The Guardian,

      August 5, 1999
      Ash, Adrian. “Gordon Brown’s Big UK Gold Sales, 20 Years On.” BullionVault, May 6, 2019.
      Internal Monetary Fund. “The Gold Market.” Internal Report, June 30, 1999.
      Bloomberg.
      76 U.K. National Audit Office. “The Sale of Part of the UK Gold Reserves: Report by the

      Comptroller and Auditor General.” January 12, 2001, p. 11.




                                                 25
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 27 of 39

      Confidential


      C.    The Realizable Value of the Assets Would Have Been Further
             Diminished by a Lack of Liquidity

             46.    Evidence suggests that the Bitcoin market was illiquid compared to

      markets for other assets during and around 2013. Yermack (2013) characterized the

      bitcoin exchanges as often having “low liquidity, significant bid-ask-spreads, and a

      certain amount of execution and custody risk,”77 and Athey, et al. (2017) stated that “as

      of mid-2015, active usage [of bitcoin] was not growing quickly, and… investors and

      infrequent users held the majority of Bitcoins.”78 Loi (2015) calculated several proxies

      for liquidity based on daily bitcoin pricing data between January 2014 and December

      2015 and concluded that even the largest and most liquid bitcoin exchanges at the time

      were nonetheless illiquid relative to small-cap U.S. stocks.79 In a study highlighting

      the existence of persistent arbitrage between bitcoin exchanges, Markov and Schoar

      (2020) begin their analysis in January 2017 due to the fact that “[p]rior to these dates,

      the liquidity in crypto markets was significantly lower than in later periods.”80 Other

      studies have suggested that a significant proportion of this already-low trading volume

      is likely attributable to fraudulent market-making activity.          Gandal, et al. (2018)

      propose that a material amount of trading volume on the Mt. Gox exchange in 2013

      represented the activity of trading bots strategically placed by the exchange owners to


      77 Yermack, David, “Is Bitcoin a Real Currency? An Economic Appraisal,” NBER Working Paper
      (2013).
      78 Athey, Susan, Ivo Parashkevov, Vishnu Srukkai and Jing Xia. “Bitcoin Pricing, Adoption, and

      Usage: Theory and Evidence.” Stanford Institute for Economic and Policy Research Working
      Paper (2016).
      79 Loi, Hio. “The Liquidity of Bitcoin.” International Journal of Economics and Finance, 10:1

      (2018).
      80 Makarov, Igor and Antoinette Schoar. “Trading and Arbitrage in Cryptocurrency Markets.”

      Journal of Financial Economics, 135:2 (2020).




                                                   26
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 28 of 39

      Confidential


      artificially inflate price and stimulate trading volume from actual investors.81 In a

      report for the SEC, Hougan, et al. (2019) claimed that although Bitcoin liquidity had

      recently improved, “roughly 95% of reported Bitcoin trading volume is fake or non-

      economic in nature.”82 Smales (2019) found that Bitcoin exhibited lower levels of

      liquidity than gold, the S&P 500, and Apple and Twitter stock, measured by average

      daily volume and average bid-ask spreads.83

             47.    Assets that exhibit a lack of marketability, for example due to illiquid

      markets, typically exhibit a discount relative to comparable assets that are freely

      traded. For example, restricted stock typically sells at a discount compared to the

      comparable unrestricted stock.        Pratt (2008) reviews a series of studies based on

      observed trades beginning in the 1970s through to the 1990s that estimate the average

      discount on restricted stocks relative to unrestricted stocks.84 The studies find average

      discounts on asset prices ranging from 13% to 45%. The review also indicated that the

      discount is higher for assets that have fewer potential buyers and that are relatively

      large.85   Moreover, assets with “no or low dividends suffer more from lack of

      marketability” than those with high dividends.86




      81 Gandal et al (2018).
      82 Hougan, Matthew, Hong Kim and Micah Lerner. “Economic and Non-Economic Trading in
      Bitcoin: Exploring the Real Spot Market for the World’s First Digital Commodity.” U.S.
      Securities and Exchange Commission. (2019).
      83 Smales, L.A. “Bitcoin as a safe haven: Is it even worth considering?” Finance Research Letters

      30 (2019) 385–393, p. 389.
      84 Pratt (2008), p. 419

      85 Pratt (2008), p. 446.

      86 Pratt (2008), p. 446.




                                                     27
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 29 of 39

      Confidential


             48.       Accordingly, it is highly likely that liquidating approximately 1.1 million

      bitcoins would have depreciated the USD/BTC exchange rate due to low market

      liquidity. Recent history indicates that significant declines in the USD/BTC exchange

      rates have been prompted by the sale of “a few hundred” bitcoins.”87 Several factors

      make the USD/BTC exchange rate more sensitive to large trades than other commonly

      traded assets (e.g., stocks). These include:

                (i)        the lack of a single exchange handling the majority of all USD/BTC
                            transactions, causing liquidity issues;

                (ii)       dips are exacerbated by high amounts of leverage88;

             49.       Several recent examples illustrate this sensitivity. In May 2019, a single

      large transaction caused a 20% decline in the price of bitcoins in 30 minutes on the

      BitMEX exchange.89 In August 2014, the sale of 500 bitcoins triggered a cascade of

      margin calls, causing the market price to plummet.90

             50.       The valuation of the approximately 1.1 million bitcoins claimed by

      Plaintiffs would need to consider the market value of these assets. The evidence

      indicates that disposing of even a fraction of these bitcoins would exert considerable


      87  Bovaird, Charles. “On High Seas of Bitcoin Trading, Whales Still Make Waves.”
      Coindesk.com. September 14, 2016, updated September 15, 2016.
      https://www.coindesk.com/high-seas-bitcoin-trading-whales-still-make-waves
      88 Keoun, Brandley. “Bitcoin’s Price Slides $1,000 in 30 Minutes After Margin Calls at Bitmex.”

      Coindesk.com. September 24, 2019, updated September 25, 2019.
      https://www.coindesk.com/bitcoins-price-slides-1000-in-30-minutes-after-margin-calls-at-
      bitmex
      89 Partz, Helen. “Bitstamp Starts Investigation After Large BTC Sell Leads to $250 Mln

      Liquidated on BitMEX.” Cointelegraph.com. May 17, 2019.
      https://cointelegraph.com/news/bitstamp-starts-investigation-after-large-btc-sell-leads-to-250-
      mln-liquidated-on-bitmex
      90 Rizzo, Pete. “Did Margin Trading Crash the Price of Bitcoin?” Coindesk.com. August 15, 2014,

      updated October 28, 2015.
      https://www.coindesk.com/margin-trading-crash-price-bitcoin



                                                     28
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 30 of 39

      Confidential


      downward pressure on the USD/BTC exchange rate, and that selling them as a block

      would command a sizable discount. The Complaint and Antonopoulos Report give no

      indication that the damages calculation takes this issue into account, which further

      undermines the reliability of Plaintiffs’ damages claim.




            William S. Choi, Ph.D.
            April 17, 2020




                                                29
   Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 31 of 39

                                                                                                                              Exhibit 1




:,//,$06&+2,                                        Background
Managing Director                                      'U:LOOLDP&KRLLVDQH[SHULHQFHGHFRQRPLVWDQGVWDWLVWLFLDQZKRDVVLVWVRUJDQL]DWLRQV
                                                       DQGJRYHUQPHQWVLQVROYLQJFRPSOH[DQGFKDOOHQJLQJLVVXHVLQWKHPDUNHWSODFHDQGWKH
                                                       FRXUWURRP+HEULQJVRYHU\HDUVRISURIHVVLRQDOH[SHULHQFHDQGKDVEHHQLGHQWLILHG
 Areas of Specialization
 Economic and statistical analyses used in
                                                       LQWKHWho’s Who Legal Consulting Experts +HKDVVHUYHGDVDQH[SHUWZLWQHVVRQ
 securities, antitrust, intellectual property, class   PDWWHUVUHODWHGWRDQWLWUXVWFODVVFHUWLILFDWLRQVHFXULWLHVOLWLJDWLRQVWDWLVWLFV
 certification, and commercial disputes.
                                                       HFRQRPHWULFVYDOXDWLRQRIILQDQFLDOSURGXFWVKHDOWKFDUHDQGLQWHOOHFWXDOSURSHUW\+H
                                                       KDVWHVWLILHGDWGHSRVLWLRQWULDODQGDUELWUDWLRQ+LVWHVWLPRQ\DQGFRQVXOWLQJH[SHULHQFH
 Education
                                                       KDYHFRYHUHGDUDQJHRILQGXVWULHVLQFOXGLQJDXWRPRWLYHPRELOHGHYLFHVRQOLQH
 Ph.D. in Economics, Duke University
                                                       FRPPHUFHDUWLILFLDOLQWHOOLJHQFHRSLRLGVYLUWXDOUHDOLW\HFLJDUHWWHVDSSDUHOIRRG
 M.A. in Economics, Duke University                    SURGXFWVVRIWZDUHDQGFRQVXPHUDSSOLDQFHV
                                                       
 M.A. in Managerial Accounting, University of
 California, Santa Barbara                             :LOOLDPDOVRDVVLVWVFRPSDQLHVZLWKLPSURYLQJWKHLUFRPSHWLWLYHSRVLWLRQLQWKH
                                                       PDUNHWSODFH,QVXFKPDWWHUVKHSURYLGHVFRPSDQLHVZLWKLQVLJKWVLQWRWKHLUGDWDXVLQJ
 B.S. in Economics, University of California,
 Riverside                                             DGYDQFHGHFRQRPLFDQGVWDWLVWLFDODQDO\VHVWRGHVLJQRSWLPDOSULFLQJPRGHOVLQYHQWRU\
                                                       PDQDJHPHQWPRGHOVFODLPVDQDO\VLVDQGLQWHOOHFWXDOSURSHUW\YDOXDWLRQ,QWKLV
 Certifications                                        FDSDFLW\KHKDVDVVLVWHGFOLHQWVDFURVVQXPHURXVLQGXVWULHVLQFOXGLQJUHWDLO
 Certified Licensing Professional                      SKDUPDFHXWLFDOVIODVKPHPRU\UHVWDXUDQWVKHDOWKLQVXUDQFHDQGDOFRKROLFEHYHUDJHV
                                                       +HSUHYLRXVO\ZDVUHWDLQHGE\WKH'HSDUWPHQWRI-XVWLFHDVDQRXWVLGHVWDWLVWLFLDQ
 Professional Affiliations                             UHODWHGWRLWVLQYHVWLJDWLRQRIPRUWJDJHIUDXGWKDWUHVXOWHGLQWKHODUJHVWVHWWOHPHQWVLQ86
 American Economic Association                         KLVWRU\
 American Bar Association
                                                       
 Licensing Executives Society
                                                       :LOOLDPSUHYLRXVO\WDXJKWHFRQRPLFVFRXUVHVDW'XNH8QLYHUVLW\DQG8&/$$W8&/$
                                                       KHGHVLJQHGWKHRQOLQHFXUULFXOXPIRUXQGHUJUDGXDWHPLFURHFRQRPLFVDQG
                                                       PDFURHFRQRPLFVIRUH[WHQVLRQVWXGHQWV+HDOVRKDVWDXJKWDWFRQIHUHQFHVLQFOXGLQJ
                                                       SURJUDPVRQFODVVFHUWLILFDWLRQDQGGDPDJHVHFRQRPLFVYDOXDWLRQVWDWLVWLFVJDPH
                                                       WKHRU\OLFHQVLQJDQGILQDQFHDWDQQXDOPHHWLQJVRIWKH$PHULFDQ%DU$VVRFLDWLRQWKH
                                                       /LFHQVLQJ([HFXWLYHV6RFLHW\DQGRWKHUDVVRFLDWLRQV
                                                       
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 32 of 39

                                                                                                Exhibit 1




                          Professional Experience
                          Finance
                            5HWDLQHGRQPXOWLSOHHQJDJHPHQWVLQFRQQHFWLRQZLWKFODVVDFWLRQVHFXULWLHVIUDXG
                              FDVHVUHODWHGWRVHFXULWLHVIUDXGDJDLQVW$XVWUDOLDQFRPSDQLHVZRUNLQJZLWKWKH
                              IROORZLQJODZILUP$OOHQV+HUEHUW6PLWK)UHHKLOOV.HQQHG\V.LQJ :RRG
                              0DOOHVRQV6SDUNH+HOPRUHDQG. /*DWHV
                            5HWDLQHGE\WKH'HSDUWPHQWRI-XVWLFHWRDVVLVWLQLWVLQYHVWLJDWLRQVRIPRUWJDJH
                              IUDXGLQYROYLQJUHVLGHQWLDOPRUWJDJHEDFNHGVHFXULWLHV
                            5HWDLQHGE\D-DSDQHVHPDQXIDFWXUHURIRSWLFVDQGUHSURJUDSK\SURGXFWVWRSURYLGH
                              GDPDJHVDQDO\VLVUHODWHGWRWKHSULFHLQIODWLRQRI$'5VDQGQXPEHURIGDPDJHG
                              VKDUHVIURPWKHUHYHODWLRQRIDOOHJHGDFFRXQWLQJLVVXHV
                            5HWDLQHGE\D86LQYHVWPHQWDQGLQVXUDQFHFRPSDQ\WRDGYLVHRQTXDQWLWDWLYH
                              PHWKRGVWREHXVHGWRYDOXHVWUXFWXUHGFUHGLWSRUWIROLRV
                            5HWDLQHGE\DPRUWJDJHEURNHUWRDVVHVVWKHYDOXHRIUHVLGXDOLQWHUHVWVLQ50%6±
                              DQDO\VLVLQYROYHGYDOXDWLRQHFRQRPHWULFVDQGQXPHULFDOVLPXODWLRQ
                            5HWDLQHGE\DQLQGLYLGXDODFFXVHGRILQVLGHUWUDGLQJE\WKH6(&WRWHVWLI\RQVWRFN
                              SULFHLQIODWLRQDQGQXPEHURIGDPDJHGVKDUHVUHODWHGWRWKHUHYHODWLRQRIDOOHJHG
                              HDUQLQJVPDQLSXODWLRQ
                            5HWDLQHGE\&+8%%LQFRQQHFWLRQZLWKPXOWLSOHFODVVDFWLRQVHFXULWLHVIUDXGFDVHV
                              DGYLVLQJRQVWRFNSULFHLPSDFWDQGQXPEHURIGDPDJHGVKDUHV
                               

                          Competition and Antitrust
                            5HWDLQHGE\DPDMRUDXWRPRELOH2(0WRFDOFXODWHGDPDJHVUHODWHGWRDOOHJHGSULFH
                              IL[LQJE\ZLUHKDUQHVVPDQXIDFWXUHUV
                            5HWDLQHGE\DSK\VLFLDQVERDUGFHUWLILFDWLRQRUJDQL]DWLRQWRUHVSRQGWRDFODVVRI
                              SK\VLFLDQVDOOHJLQJDQWLWUXVWYLRODWLRQV
                            5HWDLQHGE\DPDQXIDFWXUHUDQGVHOOHURIUHPDQXIDFWXUHGLQNDQGODVHUMHWFDUWULGJHV
                              UHODWHGWRDQDWWHPSWWRPRQRSROL]HFODLP
                            7HVWLILHGRQUHOHYDQWPDUNHWUHODWHGWRSUHGLFWLYHFKDW
                            /HDGDXWKRURIDQDPLFXVEULHIRQEHKDOIRIDVXSSOLHURIVXUJLFDOHTXLSPHQWUHODWHG
                              WRZKHWKHUW\LQJDUUDQJHPHQWVZHUHDQWLFRPSHWLWLYH
                            5HWDLQHGE\DEDWWHU\PDQXIDFWXUHUWRFDOFXODWHHFRQRPLFGDPDJHVDULVLQJIURP
                              PDUNHWPDQLSXODWLRQLQWKHOHDGFRPPRGLWLHVPDUNHW
                            5HWDLQHGWRGHILQHWKHUHOHYDQWPDUNHWUHODWHGWRYLUWXDOUHDOLW\RQEHKDOIRIFODLPDQW
                              DOOHJLQJPLVDSSURSULDWLRQRIWUDGHVHFUHWV




                                                                                                              2
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 33 of 39

                                                                                                Exhibit 1




                            5HWDLQHGWRGHILQHWKHUHOHYDQWPDUNHWUHODWHGWRFKDWERWVRQEHKDOIRIFODLPDQW
                              DOOHJLQJPLVDSSURSULDWLRQRIWUDGHVHFUHWV
                            5HWDLQHGWRGHILQHWKHUHOHYDQWPDUNHWUHODWHGWRUHEDUSURFXUHPHQWRQEHKDOIRI
                              FODLPDQWDOOHJLQJPLVDSSURSULDWLRQRIWUDGHVHFUHWV
                            5HWDLQHGE\DJOREDOFRPSDQ\LQWKHEHYHUDJHLQGXVWU\WRDVVHVVWKHHFRQRPLF
                              LPSDFWRIUHJLRQDOPDUNHWFRQGLWLRQVDQGSUHVHQFHRIFRPSHWLWRUVRQGHPDQGDQG
                              SULFLQJ
                            5HWDLQHGE\DQLQWHUQDWLRQDODXWRPRELOHSDUWVPDQXIDFWXUHUWRFDOFXODWHGDPDJHV
                              UHODWHGWRSULFHIL[LQJE\FRPSRQHQWPDQXIDFWXUHUV
                           

                          Econometrics and Statistics
                            5HWDLQHGE\DPXOWLQDWLRQDOWHFKQRORJ\FRPSDQ\WRDGYLVHRQVWDWLVWLFDOVDPSOLQJ
                              UHODWHGWRFXVWRPHUVHUYLFHGDWD
                            5HWDLQHGE\DUHLQVXUHULQDQDUELWUDWLRQUHODWHGWRLFHGDPFODLPVLQWKH1HZ
                              (QJODQGDUHDDQDO\VLVLQFOXGHGHFRQRPHWULFDQGVWDWLVWLFV
                            5HWDLQHGE\WKH6HFXULWLHVDQG([FKDQJH&RPPLVVLRQUHODWHGWR50%6LQFOXGLQJ
                              VWDWLVWLFDOVDPSOLQJDQGH[DPLQDWLRQRIORDQFKDUDFWHULVWLFV
                            5HWDLQHGE\DVRIWZDUHGHYHORSHUWRRSLQHRQSURSHUVDPSOLQJPHWKRGV
                            5HWDLQHGE\D*X\DQHVHWHOHFRPPXQLFDWLRQVFRPSDQ\WRGHVLJQDUHSUHVHQWDWLYH
                              VDPSOHWRGHWHUPLQHZKHWKHULQWHUQDWLRQDOFDOOVZHUHEHLQJGLYHUWHGWRDQ,3
                              QHWZRUN
                            5HWDLQHGE\DPRUWJDJHORDQEURNHUWRDGYLVHRQYDOXDWLRQDQGVWDWLVWLFDOVDPSOLQJ
                              RIORDQSRUWIROLRVLQWHQGHGIRUVDOHLQFOXGLQJLPSOHPHQWLQJDVDPSOLQJSURFHGXUHWR
                              FRPSO\ZLWK)',&JXLGHOLQHV
                            5HWDLQHGE\DQDWLRQDOVKLSSLQJFRPSDQ\WRWHVWLI\RQHFRQRPHWULFDQGIRUHFDVWLQJ
                              LQYROYLQJWLPHVHULHVUHODWHGWRDEUHDFKRIFRQWUDFWFODLP
                            5HWDLQHGE\DVSRUWLQJJRRGVPDQXIDFWXUHUWRGHVLJQVDPSOLQJSURFHGXUHVWKDW
                              HQDEOHGDTXDQWLILFDWLRQRIFRQVXPHUSUHIHUHQFHVIRUQHZSURGXFWVDQGDQ
                              DVVHVVPHQWRIFRPSHWLWRUSURGXFWVEDVHGRQWLPHVHULHVDQGFURVVVHFWLRQDOGDWD
                            5HWDLQHGE\DQ+02WRDVVLVWLQLWVPRGHOLQJRI,%15FODLPV
                            5HWDLQHGE\DUHVWDXUDQWDQGHQWHUWDLQPHQWEXVLQHVVWRDVVLVWZLWKGDWDDQDO\WLFVWR
                              DVVHVVRSWLPDOSULFLQJDQGFRQVXPHUEHKDYLRU
                            5HWDLQHGE\DOX[XU\KRWHOLQ/DV9HJDVWRDGGUHVVFODLPVRIPDUNHWLPSDFWRI
                              H[FHVVLYHQRLVHIURPQHLJKERULQJDUHDVRQSURSHUW\YDOXHV
                            5HWDLQHGE\DPXOWLQDWLRQDOFRPSXWHUWHFKQRORJ\FRPSDQ\WRWHVWLI\RQSURSHU
                              VWDWLVWLFDOVDPSOLQJPHWKRGVUHODWHGWRDFODVVDFWLRQDOOHJLQJIDLOXUHWRFRPSO\ZLWK
                              ZDUUDQW\JXDUDQWHHV




                                                                                                             3
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 34 of 39

                                                                                              Exhibit 1




                            5HWDLQHGE\DSURSHUW\GHYHORSPHQWFRPSDQ\WRDGYLVHRQVWDWLVWLFDOWHVWVXVHGWR
                              LGHQWLI\SRWHQWLDOHUURQHRXVTXDOLW\FRQWUROPHDVXUHPHQWVUHODWHGWRDODUJH
                              FRPPHUFLDOSURSHUW\GHYHORSPHQWSURMHFW




                          Intellectual Property
                            5HWDLQHGE\DPXOWLQDWLRQDOFRQJORPHUDWHWRRSLQHRQSDWHQWLQIULQJHPHQWGDPDJHV
                              UHODWHGWRPRELOHGHYLFHV
                            5HWDLQHGE\DPDQXIDFWXUHURI/('VWRRSLQHRQSDWHQWLQIULQJHPHQWGDPDJHV
                              DJDLQVWDFRPSHWLWRU
                            5HWDLQHGE\DYLGHRJDPHGHYHORSHUWRRSLQHRQKHDGVWDUWDGYDQWDJHVDQG
                              HFRQRPLFLPSDFWGXHWRDQDOOHJHGPLVDSSURSULDWLRQRIWUDGHVHFUHWV
                            5HWDLQHGE\DQRQOLQHPHVVDJLQJFRPSDQ\WRRSLQHRQGDPDJHVVWHPPLQJIURPDQ
                              DOOHJHGPLVDSSURSULDWLRQRIWUDGHVHFUHWV
                            5HWDLQHGE\DWHFKQRORJ\FRPSDQ\WRRSLQHRQZKHWKHUUDWHVDWLVVXHZHUH
                              FRQVLVWHQWZLWK)5$1'UDWHV VHWWOHGSULRUWRH[SHUWUHSRUWV 
                            5HWDLQHGE\DPDQXIDFWXUHURIWUDQVPLVVLRQOLQHWHFKQRORJ\UHODWHGWRDSDWHQW
                              LQIULQJHPHQWPDWWHU
                            5HWDLQHGE\DFRPSDQ\VSHFLDOL]LQJLQIODVKPHPRU\WRYDOXHDSDWHQWSRUWIROLRDQG
                              OLFHQVLQJVWUDWHJ\
                            5HWDLQHGE\DPDQXIDFWXUHURIHOHFWURQLFFLJDUHWWHVWRRSLQHRQGDPDJHVUHODWHGWR
                              WUDGHPDUNLQIULQJHPHQW
                            5HWDLQHGE\DPXOWLQDWLRQDOPDQXIDFWXUHURIDWKOHWLFDSSDUHODQGDQDWLRQDO
                              VSRUWVZHDUUHWDLOHUWRRSLQHRQGDPDJHVUHODWHGWRWUDGHPDUNLQIULQJHPHQW
                            5HWDLQHGE\DVRIWZDUHGHYHORSHUWRRSLQHRQGDPDJHVUHODWHGWRPLVDSSURSULDWLRQ
                              RIWUDGHVHFUHWV
                            5HWDLQHGE\D0H[LFDQPXOWLQDWLRQDOEDNHU\SURGXFWPDQXIDFWXULQJFRPSDQ\WR
                              RSLQHRQGDPDJHVUHODWHGWRWUDGHPDUNDQGSDWHQWLQIULQJHPHQW
                            5HWDLQHGE\DWHOHPDWLFVVRIWZDUHFRPSDQ\WRRSLQHRQGDPDJHVUHODWHGWRDSDWHQW
                              LQIULQJHPHQWFODLP
                            5HWDLQHGE\DOLIHLQVXUDQFHFRPSDQ\WRWHVWLI\RQGDPDJHVUHODWHGWRWUDGHPDUN
                              LQIULQJHPHQW
                            5HWDLQHGE\DJOREDOFRQVXPHUHOHFWURQLFVFRPSDQ\WRDGYLVHRQOLFHQVLQJSROLF\
                              DQGVWUXFWXUH
                            5HWDLQHGE\DILOPDFWRUWRWHVWLI\RQGDPDJHVUHODWHGWRWUDGHPDUNLQIULQJHPHQWDQG
                              EUHDFKRIFRQWUDFW
                            5HWDLQHGE\DPDQXIDFWXUHURIDXWRPRELOHILOWHUVWRWHVWLI\RQGDPDJHVUHODWHGWR
                              PXOWLSOHFODLPVRISDWHQWLQIULQJHPHQWDQGWUDGHGUHVV




                                                                                                             4
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 35 of 39

                                                                                               Exhibit 1




                            5HWDLQHGE\DPDQXIDFWXUHURIFKDLQVDZVWRWHVWLI\RQGDPDJHVUHODWHGWRDQ
                              DOOHJHGIDOVHDGYHUWLVLQJFODLP
                            5HWDLQHGWRSURYLGHDQHYDOXDWLRQRQWKHSURSHUDSSRUWLRQPHQWRIWKHSURFHHGVIURP
                              DPXOWLSOHELOOLRQGROODUVDOHRIDSDWHQWSRUWIROLR
                            5HWDLQHGE\DPDQXIDFWXUHURIIOXLGYDOYHVWRRSLQHRQGDPDJHVUHODWHGWRDSDWHQW
                              LQIULQJHPHQWFODLP
                            5HWDLQHGE\DFRPSDQ\VSHFLDOL]LQJLQIRRGFRORULQJWRRSLQHRQSULFHHODVWLFLW\DQG
                              GDPDJHVUHODWHGWRDSDWHQWLQIULQJHPHQWFODLP
                            5HWDLQHGE\DFRPSDQ\VSHFLDOL]LQJLQDXWRPRELOHGHVLJQVWRWHVWLI\RQGDPDJHV
                              UHODWHGWRDWUDGHPDUNLQIULQJHPHQWFODLP




                          Class Certification
                            5HWDLQHGE\DQDWLRQDOKHDOWKLQVXUHUUHODWHGWRDFODVVDFWLRQE\IRUPHUDQGFXUUHQW
                              VXEVFULEHUVFODLPLQJGDPDJHVDULVLQJIURPDGDWDEUHDFK
                            5HWDLQHGE\DQLQWHUQDWLRQDOIDVWIRRGFRPSDQ\UHODWHGWRDFODVVDFWLRQE\IRUPHU
                              DQGFXUUHQWHPSOR\HHVDOOHJLQJXQSDLGUHPXQHUDWLRQIRUPDLQWHQDQFHRIXQLIRUPV
                            5HWDLQHGE\DPXOWLQDWLRQDOFRQJORPHUDWHUHODWHGWRDFRQVXPHUFODVVDFWLRQ
                              DOOHJLQJIDOVHDQGPLVOHDGLQJFODLPVUHODWHGWRLWVPLFURZDYHRYHQV
                            5HWDLQHGE\DQDWLRQDOUHWDLOHUUHODWHGWRDFRQVXPHUFODVVDFWLRQDOOHJLQJXQIDLU
                              EXVLQHVVSUDFWLFHVUHODWHGWRUHIHUHQFHSULFLQJ
                            5HWDLQHGE\DEHYHUDJHFRPSDQ\UHODWHGWRDFRQVXPHUFODVVDFWLRQDOOHJLQJIDOVH
                              DQGPLVOHDGLQJDGYHUWLVLQJ
                            5HWDLQHGE\DQRUJDQLFIRRGVDQGGULQNFRPSDQ\UHODWHGWRDFRQVXPHUFODVVDFWLRQ
                              DOOHJLQJIDOVHDQGPLVOHDGLQJFODLPVUHODWHGWRLWVSDFNDJLQJ
                            5HWDLQHGE\UHWDLOHUUHODWHGWRDFRQVXPHUFODVVDFWLRQDOOHJLQJIDOVHDQGPLVOHDGLQJ
                              FODLPVUHODWHGDSURGXFWFRQWDLQLQJUHVYHUDWURO




                          Publications
                            ³%HZDUHWKH3LWIDOOVRI$SSO\LQJ$,WR%LJ'DWD´ FRDXWKRUHG InformationWeek
                              2FWREHU
                            ³7KH,PSDFWRI6XPPDU\'LVSRVLWLRQRQ,QWHUQDWLRQDO$UELWUDWLRQ$4XDQWLWDWLYH
                              $QDO\VLVRIWKH,&6,'¶V5XOH  RQ,WV7HQWK$QQLYHUVDU\´ FRDXWKRUHG Dispute
                              Resolution International0D\
                            “6(7/FRLQ±+\SHYV5HDOLW\” FRDXWKRUHG Bloomberg Law, July 2018.
                            ³6PDUW&RQWUDFWVDUH+DYLQJ7KHLU0RPHQW1DPHGLQWKHV7KH\7RRN
                              <HDUVWR$UULYH´Metropolitan Corporate Counsel2FWREHU




                                                                                                            5
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 36 of 39

                                                                                              Exhibit 1




                            ³7KH5DFHWR3DWHQWWKH%ORFNFKDLQ´ FRDXWKRUHG AlixPartners Insight6HSWHPEHU
                              
                            ³1R0LQLPXP/HYHOIRU56TXDUHGLQ5HJUHVVLRQ$QDO\VLV´ FRDXWKRUHG Law360
                                
                            ³'RQ¶W6KRRWWKH0HWKRGRORJ\´ FRDXWKRUHG Law360  
                            ³3D\)RU'HOD\3UDFWLFHVLQWKH3KDUPDFHXWLFDO6HFWRU/XQGEHFN$FWDYLVDQG
                              2WKHUV´ FRDXWKRUHG Journal of European Competition Law & Practice9ROXPH
                              ,VVXH  
                            ³5HYHUVH0RUDO+D]DUGRI/LDELOLW\,QVXUHUV(YLGHQFHIURP0HGLFDO0DOSUDFWLFH
                              &ODLPV´ FRDXWKRUHG Applied Economics  
                            ³$Q$QDO\WLFDO6ROXWLRQWR5HDVRQDEOH5R\DOW\5DWH&DOFXODWLRQV´ FRDXWKRUHG 
                              IDEA: The Journal of Law and Technology  
                            ³7HFKQRORJ\7UDQVIHULQWKH$FDGHPLF6HFWRU´ FRDXWKRUHG 0LGZHVW(FRQRPLF
                              $VVRFLDWLRQ:RUNLQJ3DSHU  
                            ³0HGLFDO0DOSUDFWLFH/LWLJDWLRQ´3K''LVVHUWDWLRQ'XNH8QLYHUVLW\  
                               
                           Presentations
                            Economics of Artificial Intelligence, SUHVHQWDWLRQWR:KLWH &DVH, June 27, 2018.
                            Damages and More …&/(,QWHUQDWLRQDO¶V)RRG/DZ6HPLQDU0DUFK
                            Getting to Class: An Expert’s Eye View of Damages Calculation,15($&+ZHELQDU
                              2FWREHU
                            Antitrust Damages Litigation: Global Opportunities & Risk ZLWK4XLQQ(PDQXHO 
                              2FWREHU
                            Modern Approaches to Calculating Reasonable Royalty Damages: Avoiding Bare
                              Bones Georgia-Pacific Analysis and Unsupportable Theories0DUFK
                              $PHULFDQ%DU$VVRFLDWLRQWK$QQXDO,QWHOOHFWXDO3URSHUW\/DZ&RQIHUHQFH
                            Ascertainability and Damages Issues in Food and Cosmetic Mislabeling Class
                              Actions6HSWHPEHU3HUULQ¶V/HJDO:HELQDU6HULHV
                            Calculating Market Share and Other Issues in Lost Profits Calculations0D\
                              /DZ6HPLQDUV,QWHUQDWLRQDO
                            Developing a Quantitative Approach to Licensing Negotiations-DQXDU\
                              /(60RELOHDQG&RQVXPHU(OHFWURQLFV&RPPLWWHH
                            Bargaining Power in Licensing Negotiations-XO\/(6$HURVSDFHDQG
                              7UDQVSRUWDWLRQ&RPPLWWHH
                            Bargaining Power in Licensing Negotiations0DUFK/(66DQ'LHJR
                              &KDSWHU3UHVHQWDWLRQ
                            Bargaining Theory in Reasonable Royalty Calculations'HFHPEHU$%$
                              :HELQDU
                            Entire Market Value Rule1RYHPEHU$%$:HELQDU




                                                                                                              6
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 37 of 39

                                                                                                Exhibit 1




                               Impact of Recent Decisions6HSWHPEHU1HZ<RUN&LW\%DU1HZ<RUN
                                 1HZ<RUN
                               The Bar Gets Higher: Royalty Damages After Uniloc and Other Federal Circuit
                                 Decisions0DUFKWK$QQXDO,QWHOOHFWXDO3URSHUW\/DZ&RQIHUHQFH
                                 $UOLQJWRQ9LUJLQLD
                               Issues in Calculating Lost Profits and Reasonable Royalties: Gross Margin,
                                 Operating Margin, Comparables and Rules of Thumb?$SULO/DZ
                                 6HPLQDUV,QWHUQDWLRQDO6DQ)UDQFLVFR&DOLIRUQLD
                               Real World Licensing Agreements at Work2FWREHU/LFHQVLQJDQG
                                 ([HFXWLYH6RFLHW\$QQXDO0HHWLQJ9DQFRXYHU&DQDGD
                               Patent Infringement Damages Calculation$SULO,3)RFXV6HULHV/R\ROD
                                 /DZ6FKRRO/RV$QJHOHV&DOLIRUQLD
                               A Comparison of Legal Defense Among Liability Insurers-XO\:HVWHUQ
                                 (FRQRPLFV$VVRFLDWLRQ$QQXDO0HHWLQJ6DQ)UDQFLVFR&DOLIRUQLD
                                    
                              Employment History
                               $OL[3DUWQHUV//& SUHVHQW 
                                  ± 0DQDJLQJ'LUHFWRU SUHVHQW 
                                  ± 'LUHFWRU  
                                  ± 9LFH3UHVLGHQW  
                               8&/$  
                                  ± ,QVWUXFWRU±0LFURDQG0DFURHFRQRPLFVWKURXJK([WHQVLRQ3URJUDP
                               (FRQ2QH5HVHDUFK,QF  
                                  ± (FRQRPLVW
                               ,QWH&DS,QF SUHYLRXVO\NQRZQDV0LFURQRPLFV   
                                  ± 'LUHFWRU
                               'XNH8QLYHUVLW\  
                                  ± 'HSDUWPHQWRI(FRQRPLFV,QVWUXFWRU
                               1(5$&RQVXOWLQJ  
                                    6XPPHU$VVRFLDWH FRQFXUUHQWZLWK3K'SURJUDPHQUROOPHQW 
                              
                          




   




                                                                                                              7
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 38 of 39

                                                                                                  Exhibit 1




   Testimony and Expert Reports (last five years)
     In re: Opioid Litigation – County of Suffolk v. Purdue Pharma L.P., et al.; County of Nassau v.
       Purdue Pharma L.P., et al., ,QGH[1RLQWKH6XSUHPH&RXUWRIWKH6WDWHRI1HZ<RUN
       &RXQW\RI6XIIRON RQEHKDOIRI&96  ([SHUW5HSRUW 
     Zest Labs, Inc. f/k/a Intelliflex Corporation and Ecoark Holdings, Inc. v. Walmart Inc. f/k/a Wal-
       Mart Stores, Inc., &LYLO$FWLRQ1RFY-0LQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ
       'LVWULFWRI$UNDQVDV:HVWHUQ'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     FCA US LLC v. Yazaki Corp., Yazaki North America, Inc., and EWD, LLC, &LYLO$FWLRQ1R
       FY02%0.0LQ(DVWHUQ'LVWULFWRI0LFKLJDQ±6RXWKHUQ'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     HSBC Bank USA, NA, in its capacity as Trustee of Nomura Home Equity Loan, Inc., Asset
       Backed Certificates, Series 2007-2 v. Nomura Credit & Capital, Inc. ,QGH[1RLQ
       6XSUHPH&RXUWRIWKH6WDWHRI1HZ<RUN&RXQW\RI1HZ<RUN ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     Nomura Asset Acceptance Corp., Mortgage Pass-Through Certificates, Series 2006-AF2 Trust,
       by HSBC Bank USA NA, as Trustee v. Nomura Credit & Capital, Inc.,QGH[1RLQ
       6XSUHPH&RXUWRIWKH6WDWHRI1HZ<RUN&RXQW\RI1HZ<RUN ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     Guyana Telephone and Telegraph Limited v. U-Mobile (Cellular) Inc.+&'(0&,9:
       LQWKH+LJK&RXUWRIWKH6XSUHPH&RXUWRI-XGLFDWXUHRI*X\DQD&LYLO-XULVGLFWLRQ ([SHUW5HSRUW 
     In re National Prescription Opiate Litigation0'/&DVH1RPGLQWKH8QLWHG
       6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI2KLR±(DVWHUQ'LYLVLRQ RQEHKDOIRI&96  ([SHUW
       5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     Fundamental Innovation Systems International LLC v. Samsung Electronics Co. Ltd. and
       Samsung Electronics America, Inc., &LYLO$FWLRQ1R&9-5*LQWKH8QLWHG6WDWHV
       'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI7H[DV±0DUVKDOO'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     FABco, LLC v. Commercial Metals Company&DXVH1R'&LQWKH'LVWULFW&RXUW±
       VW-XGLFLDO'LVWULFW±'DOODV&RXQW\7H[DV ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     LivePerson, Inc. v. 24/7 Customer, Inc.&DVH1R&9LQWKH8QLWHG6WDWHV'LVWULFW
       &RXUW±1RUWKHUQ'LVWULFWRI&DOLIRUQLD±6DQ)UDQFLVFR'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     A. Schulman, Inc., HGGC Citadel Plastics Holdings, Inc. and Lucent Polymers, Inc. v. Citadel
       Plastics Holdings, LLC, et al.&$1R9&/LQWKH&RXUWRI&KDQFHU\RIWKH6WDWHRI
       'HODZDUH ([SHUW5HSRUW 
     Safety Insurance Company, Safety Indemnity Insurance Company, and Safety Property and
       Casualty Insurance Company v. Endurance Specialty Insurance Ltd. and Endurance Specialty
       Holdings Ltd., 0DWWHURI$UELWUDWLRQ%RVWRQ0DVVDFKXVHWWV ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\
       $UELWUDWLRQ7HVWLPRQ\ 
     CTC Global Corporation v. Mercury Cable & Energy, Inc.d/b/a Mercury Cable & Energy, LLC;
       Energy Technology International Company, Inc., a Cook Islands corporation; Ronald Morris;




                                                                                                                 8
Case 9:18-cv-80176-BB Document 500-8 Entered on FLSD Docket 05/09/2020 Page 39 of 39

                                                                                                   Exhibit 1




       Todd Harris; Edward Skonezny; and DOES 1-10&DVH1R&9LQWKH8QLWHG6WDWHV
       'LVWULFW&RXUW&HQWUDO'LVWULFWRI&DOLIRUQLD6RXWKHUQ'LYLVLRQ ([SHUW5HSRUW 
     Marilyin Sperling; Jerred Schuh; and on behalf of all others similarly situated v. Stein Mart,
       Inc.&DVH1RFY%52..[LQ8QLWHG6WDWHV'LVWULFW&RXUW&HQWUDO'LVWULFWRI&DOLIRUQLD
       (DVWHUQ'LYLVLRQ ([SHUW5HSRUW 
     Vincent D. Mullins, individually and on behalf of all others similarly situated, v. Premier
       Nutrition Corporation f/k/a Joint Juice, Inc., &DVH1R&56LQWKH8QLWHG6WDWHV'LVWULFW
       &RXUWIRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD±6DQ)UDQFLVFR'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ
       7HVWLPRQ\ 
     ACE Securities Corp. Home Equity Loan Trust, Series 2006-HE4 by HSBC Bank USA National
       Association, as Trustee v. DB Structured Products, Inc.,QGH[1R -XVWLFH
       %UDQVWHQ LQWKH6XSUHPH&RXUWRIWKH6WDWHRI1HZ<RUN±&RXQW\RI1HZ<RUN ([SHUW5HSRUW 
     Guadalupe Salazar, et al. v. McDonald’s Corp., et al.&DVH1R&956LQWKH8QLWHG
       6WDWHV'LVWULFW&RXUW±1RUWKHUQ'LVWULFWRI&DOLIRUQLD±6DQ)UDQFLVFR ([SHUW5HSRUW 
     Stephanie Ochoa, et al. v. McDonald’s Corp., et al.&DVH1RFY-'LQWKH8QLWHG
       6WDWHV'LVWULFW&RXUW±1RUWKHUQ'LVWULFWRI&DOLIRUQLD±6DQ)UDQFLVFR ([SHUW5HSRUW 
     In Re Anthem, Inc. Data Breach Litigation&DVH1RPG/+. LQWKH8QLWHG6WDWHV
       'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD±6DQ-RVH'LYLVLRQ RQEHKDOIRI$QWKHP,QF 
       ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     ZeniMax Media Inc. and id Software LLS v Oculus VR, LLC, Palmer Luckey, and Facebook,
       Inc.&LYLO&DVH1RFY3LQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI
       7H[DV±'DOODV'LYLVLRQ ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     Glen Grayson, and Doreen Mazzanti, individually and on behalf of themselves and all others
       similarly situated, v. General Electric Company&DVH1RFYLQWKH8QLWHG6WDWHV
       'LVWULFW&RXUWIRUWKH'LVWULFWRI&RQQHFWLFXW ([SHUW5HSRUW'HSRVLWLRQ7HVWLPRQ\ 
     National Credit Union Administration Board, as Liquidating Agent of Southwest Corporate
       Federal Credit Union and Members United Corporate Federal Credit Union v. Morgan Stanley
       & Co., Inc. and Morgan Stanley Capital I Inc.&DVH1RFY '/& LQWKH8QLWHG6WDWHV
       'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN ([SHUW5HSRUW 
     National Credit Union Administration Board, as Liquidating Agent of U.S. Central Federal
       Credit Union and Western Corporate Federal Credit Union v. Morgan Stanley & Co., Inc.,
       Morgan Stanley ABS Capital I Inc., Morgan Stanley Capital I Inc., and Saxon Asset Securities
       Company&DVH1RFY-:/-32LQWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI
       .DQVDV ([SHUW5HSRUW 
     Rebecca Scheuerman, Individually and on Behalf of All Others Similarly Situated, v. Vitamin
       Shoppe Industries, Inc. d/b/a Vitamin Shoppe, Inc.&DVH1RFY$-%1/6LQWKH8QLWHG
       6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI&DOLIRUQLD ([SHUW5HSRUW 
     MSC Software Corporation v Altair Engineering, Inc., et al.&DVH1RFYLQWKH8QLWHG
       6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQ±6RXWKHUQ'LYLVLRQ ([SHUW5HSRUW
       'HSRVLWLRQ7HVWLPRQ\ 




                                                                                                                9
